                                                                                          FILED
Case 2:20-cr-00516-FMO Document 15 Filed 10/23/20 Page 1 of 2 Page ID CLERK,
                                                                      #:50U.S. DISTRICT COURT
                                                                                   10/23/2020
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                         DM
                                                                                BY: ___________________ DEPUTY



          2:20-cr-00516-FMO
Case 2:20-cr-00516-FMO Document 15 Filed 10/23/20 Page 2 of 2 Page ID #:51
